DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2021 has been entered.


Response to Amendment
The amendment dated 9/30/2021 has been considered and entered into the record.  Claims 11 and 29 have been amended to require that the fabric substrate be “non-cellulose.”  This amendment overcomes the previous rejections based upon Nakano and Trouve.  Accordingly, the previous rejections based upon the combination of Nakano and Trouve are withdrawn.  Claim 30 has been amended to further limit the pollen denaturing coating to overcome the previous anticipatory rejection based upon Sugiura for the reasons set forth in Applicant’s remarks.  Thus, the anticipatory rejection is also withdrawn.  New claim 31 has been added.  Claims 11–19 and 23–31 are examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11–19, 23–29, and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claims 11 and 29 now require a “non-cellulose” fabric substrate.  The instant specification fails to provide support the broad class of fabric substrates that are “non-cellulose.”  Instead, the specification only provides support for polyester fabric substrates.  See Spec. at 11:6–17.

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11, 12, 19, 23–25, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano (US 2009/0069403 A1) in view of Gregory (US 4,808,191).
Nakano discloses a pollen-denaturing coated polyester textile or paper, wherein the textile coating is continuous and comprises polymer, surfactants, anti-bacterial agents, a fixing agent (i.e., tackifier) and allergen-reducing agents.  Nakano abstract, ¶¶ 22, 47, 55–58, 63–66.  The anti-bacterial agent may be a zinc salt or 2-(4-thiazolyl)benzimidazole.  Id. ¶ 52.
Nakano fails to teach or suggest the use of a basic zirconium carbonate composition.
Gregory teaches a process of dyeing textile materials such that unwanted dye migration may be inhibited due to pre-treatment of the textile with a zirconium salt solution.  Gregory abstract.  Of these salts, ammonium zirconium carbonate, a basic zirconium carbonate compound, is preferred.  Id. at 5:1–10.  The dyed textiles that may be treated with the zirconium salt include drapery fabrics made from either natural or synthetic materials.  Id. at 7:29–38.  
It would have been obvious to one of ordinary skill in the art to have pre-treated the textile or paper of Nakano with the ammonium zirconium carbonate solution to prevent unwanted dye migration.
Claim 29 recites a window blind including a coated fabric comprising a fabric substrate which is coated with a pollen denaturing coating.  As shown above, the prior art provides for the claimed coated fabric, but does not specify the use of the coated fabric as a window blind.  The Examiner notes that a preamble is generally not accorded any patentable weight where it merely recites the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the In re Hirao, 535 F.2d 67 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152 (CCPA 1951).
Nakano teaches that the anti-bacterial agents of the pollen-denaturing coated textile include a zinc salt or 2-(4-thiazolyl)benzimidazole.  Nakano ¶ 52.  It would have been obvious to an ordinarily skilled artisan to have used both zinc salt and 2-(4-thiazolyl)benzimidazole as anti-bacterial agents in the coating of Nakano as using more than one anti-bacterial agent would add further anti-bacterial properties to the coating.
Claims 13–17 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano and Gregory as applied to claim 11 above, and further in view of Ando (JP 2010227758 A).  Nakano and Gregory fail to teach or suggest an intermediate coating layer or the use of fire retardant.
Ando teaches a filter material comprising a fibrous sheet is impregnated with an aqueous binder containing flame-retardant, and subsequently coated with an anti-allergen coating on at least one side of the fibrous sheet.  Ando abstract.  
It would have been obvious to one of ordinary skill in the art to have impregnated Nakano’s textile, which would cover both of its side with the flame-retardant composition of Ando followed by the pollen-denaturing coating in order to provide the textile with flame-retardant properties.  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano and Gregory as applied to claim 11 above, and further in view of Miyamura (JP 2014105411 A).  Nakano and Gregory fail to teach or suggest increasing the surface roughness of a pollen denaturing coating.
Miyamura teaches a textile coated with an anti-allergen and deodorant particulate and polymeric coating.  The anti-allergen components are on the surface of the coating so that allergens can neutralized by physical interaction with the anti-allergen particulates.  
It would have been obvious to one of ordinary skill in the art to have had the allergen-reducing agents of Nakano on the surface of the textile coating, thereby creating a roughened surface, so that any allergens could be neutralized.
Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano and Gregory as applied to claim 25 above, and further in view of Inui (US 2017/0106110 A1).  Nakano and Gregory fail to teach or suggest the use of vinyl acetate as a tackifier.
Inui teaches an allergen reducing composition comprising a spray agent using the composition of one or more zinc salts and copper salts; and rare earth salts.  Inui abstract.  The composition is applied to a textile and uses water-soluble or water-dispersible polymers, such as vinyl acetate to bind the composition to the textile.  Id. ¶ 38.
It would have been obvious to the ordinary skilled artisan to have used vinyl acetate in the Nakano coating in order to successfully bond the anti-bacterial and anti-allergen agents to the textile.
Claims 11, 23, 24, 29, and 30 is rejected under 35 U.S.C. 103 as being unpatentable over Saito (JP 2006057212 A) in view of Sugiura (US 2012/0064131 A1).
Saito teaches adding a finish to a polyester fabric product capable of imparting pollen denaturing and anti-bacterial properties.  The pollen denaturing properties are provided by an agent, such as ammonium zirconium carbonate, a basic zirconium carbonate compound, and the antibacterial properties are imparted by a silver or zinc compound.  The finish may further comprise vinyl acetate or polyurethane resin binder to 
Sugiura discloses a window film (i.e., blind) coated with a composition comprising silver-based inorganic antimicrobial agent with superior water dispersibility, zirconium phosphate, and acrylic or polyurethane resin Sugiura abstract, ¶¶ 84, 95. 
It would have been obvious to the ordinarily skilled artisan to have looked to Sugiura for guidance as to a suitable final product to make from the Saito fabric.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “Development of Allergen Denaturing Agents” has been made part of the record because it provides a useful overview of the various denaturing agents that have been developed including zirconium salts, such as basic zirconium carbonate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786